                                                             THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9       DANITA ERICKSON,                                         CASE NO. C18-1029-JCC
10                               Plaintiff,                       MINUTE ORDER
11             v.

12       BIOGEN, INC,

13                               Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion to withdraw
18   Plaintiff’s claims of age discrimination under the Age Discrimination in Employment Act of
19   1967, 29 U.S.C. § 621, et seq. and under the Washington Law Against Discrimination, Wash.
20   Rev. Code § 49.60.180 (Dkt. No. 80). The parties also move to withdraw Defendant’s
21   affirmative defenses of (1) job-relatedness/business necessity and (2) good faith as to liability.
22   (Id.) 1 The motion is GRANTED. Plaintiff’s claims of age discrimination in her first and second
23   causes of action are STRUCK. Defendant’s fifth affirmative defense of good faith as to liability
24   and sixth affirmative defense of job-relatedness/business necessity are STRUCK.
25   1
      The parties also move to withdraw Defendant’s fourth and seventh affirmative defenses of undue hardship and
     unclean hands. The parties previously moved to withdraw those defenses. (See Dkt. No. 43.) The Court granted the
26
     motion, and the defenses are struck. (Dkt. No. 44.)


     MINUTE ORDER
     C18-1029-JCC
     PAGE - 1
 1        DATED this 24th day of September 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1029-JCC
     PAGE - 2
